Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 11, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The evidence established that claimant refused to cooperate with a reasonable request by his supervisor to discuss a particular project and that he exhibited abusive behavior toward his supervisor. Under these circumstances, and given that claimant had been previously placed on probation for three months due to insufficiency in his work performance, the conclusion that claimant lost his employment due to misconduct was supported by substantial evidence (see, Matter of Valentin [American Museum of Natural History—Roberts], 103 AD2d 919; Matter of Centineo [Levine], 53 AD2d 759).
Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.